Citation Nr: 0432973	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  97-12 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a bowel resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to October 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board remanded this issue in June 2003 for additional 
development, and it has returned for appellate action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal has been obtained.

2.  The veteran's residuals of a bowel resection are 
manifested by abdominal pain with intermittent constipation 
and diarrhea.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a bowel resection have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7301 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folders reveals compliance with the 
VCAA.  That is, in a letter dated in May 2004 and a September 
2004 supplemental statement of the case, the RO advised the 
veteran of the notice and assistance provisions of the VCAA, 
and explained what types of evidence VA was obligated to 
obtain and what types of evidence VA would assist the veteran 
in obtaining if he provided the requisite information.  Also, 
the Board discussed it generally in the June 2003 remand.  
Thus, the Board is satisfied that the RO has provided the 
veteran all required notice.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO received the veteran's 
claim and issued the initial determination prior to the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  

In any event, as the Board has already determined that the 
veteran has received all required VCAA notice, as well as all 
required assistance, as discussed below, any failure to 
follow Pelegrini in this case results in no prejudice to the 
veteran and therefore constitutes harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, No. 353 F.3d 1369 (Fed. Cir. 2004) (holding that 
the Court must take due account of the rule of prejudicial 
error when considering compliance with VCAA notice 
requirements); Stegall v. West, 11 Vet. App. 268 (1998) 
(where a veteran has not been harmed by an error in a Board 
determination, the error is not prejudicial); 38 U.S.C.A. § 
7261(b) ("Court shall take due account of the rule of 
prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.   

On the third page of the May 2004 letter, the RO requested, 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know."  
Although the VCAA notice letter to the veteran does not 
specifically contain the "fourth element," the Board finds 
that this request substantially complies and that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The RO has properly 
pursued obtaining all evidence described by the veteran.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, the Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.

With respect to the duty to assist, the RO has secured VA 
medical records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Furthermore, pursuant to the Board's prior 
development instructions, a May 2003 VA examination of the 
veteran was performed with respect to the issue on appeal.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.   

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

The veteran has appealed the rating decision assigning an 
initial 10 percent disability rating for residuals of a bowel 
resection. 38 C.F.R. § 4.71a.  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vets. App. 
119 (1999).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2004).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The veteran is currently in receipt of a 10 percent rating 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7301, which 
addresses adhesions of the peritoneum.  A rating of 10 
percent is warranted where there are moderate adhesions with 
pulling pain on attempting work or aggravated by movements of 
the body, occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention.  A 30 percent evaluation is appropriate where the 
adhesions are moderately severe, with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  An evaluation 
of 50 percent is warranted where the adhesions are severe, 
with definite partial obstruction shown by X-ray, with 
frequent and prolonged episodes of severe colic distention, 
nausea or vomiting, following severe peritonitis, ruptured 
appendix, perforated ulcer, or operation with drainage.  
Diagnostic Code 7301.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

With respect to the merits of the claim, the Board notes that 
while the veteran has stated that his service-connected 
disability is worse than the current evaluation reflects, the 
evidence does not support her contention.  When considered 
together, the evidence of record does not more nearly 
approximate the criteria for a rating in excess of 10 
percent.  The evidence does not show that the veteran 
experiences moderately-severe adhesions with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  

During service in 1992, the veteran underwent surgery for a 
bowel resection.  The subsequent service medical records are 
negative for post surgical complaints or bowel obstructions.

According to a May 1996 VA general examination report, the 
examiner noted by history that the veteran underwent a 
laparotomy to clear a bowel obstruction during service.  No 
specific finding was made with respect to residuals of a 
bowel resection.

As part of his February 1997 substantive appeal, the veteran 
contended that he experienced constipation and diarrhea as a 
result of his bowel resection.

In a February 1999 VA examination report, the veteran 
complained of bowel movements that fluctuated between normal, 
diarrhea, and constipation.  He reported that the diarrhea 
would occur about once a month and last for two days.  He 
also reported that he would have three to five bowel 
movements a day.  The constipation would occur about once a 
month and last about three days.  The veteran also described 
increased flatulence and abdominal cramps, but he denied 
nausea and vomiting.  Physical examination revealed a well-
healed midline surgical scar.  The abdomen was soft, 
depressible, and peristalsis was present.  No masses, 
tenderness, or visceromegaly was noted.  The examiner 
diagnosed complete small bowel obstruction status post small 
bowel resection secondary to radiotherapy now with bowel 
disorders.

An October 1999 VA CT abdominal scan report noted no evidence 
of new intra-abdominal lymphadenopathy or ascites.  A linear 
density was observed within a loop of the bowel within the 
anterior abdomen, just inferior to the level of the iliac 
crest, which probably represented the anastomotic sutures.  
The diagnosis was no evidence of new intra-abdominal 
lymphadenopathy.

According to an April 2003 VA examination report, the 
physician indicated that he had reviewed the claims file.  
The doctor noted that the veteran had scars on his abdomen 
consistent with both a bowel resection and a splenectomy with 
the same midline scar attributed to both separate procedures.  
Noteworthy also was a median sternotomy scar where the 
veteran had had quadruple coronary bypass surgery, in 
February 2002, as a result of radiation damage to the heart, 
even though the heart was shielded during his radiation 
therapy to the mediastinum.  The barium study showed reflux 
of the barium into the small bowel with several loops of 
small bowel that were visualized, which were found to be 
normal.  The flat film of the abdomen administered before the 
instillation of air and barium did not show an abnormal gas 
patter and did not show small bowel gas, which might have 
been, or should have been, present if there were still 
obstruction of the colon or small bowel.  Therefore, there 
was no evidence of an obstruction.  The barium study showed a 
markedly redundant sigmoid colon, which initially showed some 
spasm in the sigmoid region, but this area of spasticity 
filled out with barium as the procedure continued, and 
therefore no real stricture was found.  The redundant sigmoid 
colon may have been as much responsible for difficulty in 
passage of the sigmoidoscope or colonoscope when performed by 
the outside gastroenterologist.  The remainder of the colon 
appeared normal but was also quite redundant with a large 
transverse colon and ascending colon as well.

The examiner concluded that it was not at least as likely as 
not that the veteran had any residuals of his small bowel or 
colon that could be attributed to the radiation therapy that 
he received in the treatment of the service-connected 
Hodgkin's disease, which was now in remission.  A partial 
obstruction or delayed motility did not exist.  The results 
did not reflect severe colic, nausea or vomiting, reduced 
appetite, or other such phenomenon.  The veteran had gained 
weight and worked full time as an assistant manager for a 
contractor.

After reviewing the foregoing evidence, the Board finds that 
it does not substantiate the presence of symptomatology which 
would warrant a higher rating under the potentially 
applicable diagnostic codes.

The evidence supporting the veteran's claim that a rating 
higher than that currently assigned is limited to the 
veteran's own statements; however, as a layperson, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim.  

In accordance with Fenderson, the Board has considered 
whether a higher rating is warranted for any portion of the 
initial evaluation period, but concludes that the disability 
has not been more than 10 percent disabling at any time since 
the veteran's discharge from service.  

The preponderance of the evidence is against the claim for a 
higher rating for this disability. Thus the benefit-of-the- 
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b)


(CONTINUED ON THE NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a bowel resection is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



